Citation Nr: 1755315	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  11-05 519A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel







INTRODUCTION

The Veteran served on active duty from September 1975 to September 1978. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In May 2015 and again in April 2017, the Board remanded the issue of entitlement to a compensable rating for hearing loss for further evidentiary development.


FINDING OF FACT

Throughout the appeals period, the Veteran's hearing loss has been manifested by level I hearing in each ear.


CONCLUSION OF LAW

The criteria for a compensable rating for a bilateral hearing loss disability have not been met.  38 U.S.C. §§ 1155, 5107(b) (2017); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C. § 5103(a) (2017); 38 C.F.R. § 3.159(b) (2017).  Letters dated in January 2006 and September 2008 satisfied the duty to notify provisions. 

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C. § 5103A (2017); 38 C.F.R. § 3.159(c).  The Veteran's post-service VA and private treatment records have been obtained.  The Veteran was provided with VA audiological examinations in February 2006, December 2011, April 2016, and May 2017.  The examinations, taken together, provide sufficient information for proper rating of his service connected hearing loss disability.  Thus, VA's duty to assist has been met.

II.  Increased Rating for Hearing Loss

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran contends that he is entitled to a compensable disability rating for his bilateral hearing loss.  He has been in receipt of a noncompensable rating for that disability since the initial award of service connection in June 2002, which was effective from December 2001.  His current claim for increase was received in July 2005.

Hearing loss is rated under Diagnostic Code 6100.  The assigned evaluations for hearing loss are determined by mechanically, so nondiscretionarily, applying the rating criteria to certified test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by puretone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  This average is used in all cases (including those in §4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIA.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

On VA audiological examination in February 2006, the Veteran reported that his hearing has continued to deteriorate and for many years he had had periodical episodes of total loss of hearing in one of the two ears.  The Veteran denied any history of middle ear problems, vertigo, or hereditary hearing loss in the family.  He reported periodic recreational noise exposure (music, home power tools, chainsaws, lawn equipment).  Pure tone thresholds, in decibels, were as follows: 




HERTZ




1000
2000
3000
4000
AVG
CNC
RIGHT
30
45
45
45
41
96
LEFT
25
45
45
40
39
96

The examiner described the Veteran as having a bilateral mild to moderate sensorineural hearing loss.

Applying the results from the February 2006 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the right ear and Level I hearing loss in the left ear.  When both ears have Level I hearing loss, a zero percent (noncompensable) rating is assigned under Table VII.  38 C.F.R. § 4.85.

On an April 2006 VA otolaryngology consult, the examiner stated that the Veteran had had bilateral hearing loss with tinnitus since his military service almost 30 years ago.  "He notes that ever since then he has had fluctuations where the tinnitus will get worse, as does the hearing, but overall the pattern has not changed in the last 30 years.  The patient does not know why he was sent here today.  The patient denies any vertigo, no history of any ear infections or ear surgery.  Essentially, he feels that his hearing is adequate at this time and has no other complaints."  On examination, the tympanic membranes were both mobile and canals were normal.  The assessment was: "very symmetric pattern of hearing loss bilaterally.  The patient's speech discrimination scores are 96 percent on both sides.  I see no indication -to pursue any imaging for this patient.  Pattern of hearing loss and tinnitus that he has had has been unchanged since his acoustic trauma in the military."  

On the authorized audiological evaluation in December 2011, pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
AVG
CNC
RIGHT
30
50
50
45
44
94
LEFT
35
45
50
50
45
96

The Veteran reported that his hearing loss made it "hard to understand what people are saying, especially in noisy places."

Applying the results from the December 2011 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the right ear and Level I hearing loss in the left ear.  When both ears have Level I hearing loss, a zero percent (noncompensable) rating is assigned under Table VII.  38 C.F.R. § 4.85.

On the authorized audiological evaluation in April 2016, pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
AVG
CNC
RIGHT
25
25
50
55
39
98
LEFT
25
45
50
50
43
98

The Veteran reported that his hearing loss made it difficult to understand speech, especially in background noise.  The examiner stated that the Veteran's sensorineural hearing loss would "preclude him from working in an environment where critical information was relayed to him over the phone or in a noisy environment, such as an emergency dispatch call center.  Otherwise, his hearing loss imposes little functional impact on his employability.  This impact would be even further lessened if he obtained hearing devices to address his hearing loss."

Applying the results from the April 2016 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the right ear and Level I hearing loss in the left ear.  When both ears have Level I hearing loss, a zero percent (noncompensable) rating is assigned under Table VII.  38 C.F.R. § 4.85.

In May 2017, a VA audiologist reviewed the record and provided the following opinion: 

Regional office requested an ACE review of the Veteran's hearing loss and tinnitus claim.  Specifically, the request stated, "Is the recurrent, temporary, total hearing loss in one ear, as reported by the Veteran in June 2005, related to his service-connected bilateral hearing loss?" and "If so, describe in detail the presence or absence and the extent of any function loss due to such episodes of temporary hearing loss."  

Recurrent, temporary, total hearing loss in one ear is not consistent with noise exposure in the military, for which his service-connection for hearing loss and tinnitus was awarded.    

He reported the recurrent, temporary, total hearing loss in one ear in 2005 which is long after his time in the service.  There is no delay in the onset of hearing loss from noise exposure.  The Institute of Medicine (2006) stated there was insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure.  The IOM panel concluded that based on their current understanding of auditory physiology a prolonged delay in the onset of noise-induced hearing loss was "unlikely".  Damage to the hearing system is a real-time event and thresholds will demonstrate significant changes if damage is present.  Any theories that pertain to progressive hearing loss being caused by histopathologic changes in the outer hair cells is not based on scientific fact and would be completely mere speculation on the examiners part.  It is not this examiner's belief that damage was caused by the veteran's possible noise exposure during service, and this belief is based on the objective evidence that thresholds were unchanged throughout service.  

References: http://www.iom.edu/Reports/2005/Noise-and-Military-Service-Implications-for-Hearing-Loss-and-Tinnitus.aspx, pages 201-208. 

Therefore, it is this examiner's opinion that the Veterans recurrent, temporary, total hearing loss in one is NOT related to his service-connected bilateral hearing loss. 

After a review of the record, the Board finds that the evidence for the entire appeals period reveals a hearing impairment consistent with the currently assigned noncompensable evaluation.  That evaluation is based on the Veteran's average pure tone thresholds and speech recognition scores from the VA audiograms of record, and appropriately reflects his hearing loss under the provisions of 38 C.F.R. § 4.85.  The evaluation of hearing loss is predicated upon the results of the audiology studies of record.  See Lendenmann, 3 Vet. App. at 349.  In the absence of any additional evidence showing a more severe hearing loss disability, the Veteran's hearing loss has not approximated the criteria for a compensable evaluation.  

The above determination is based upon consideration of applicable rating provisions.  

In the Appellant's Post-Remand Brief submitted in November 2017, the Veteran's representative argued that the schedular evaluation of his hearing loss is inadequate and requested consideration under 38 C.F.R.§ 3.321(b)(1).  The representative averred that "since discharge from the military the Veteran has suffered the consequence of severe hearing loss, which has impacted his life from not only a social standpoint, but more importantly caused marked interference with employment."

Pursuant to 38 C.F.R. § 3.321, in the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation Service, is authorized to approve an extra-schedular evaluation.  The Court of Appeals for Veterans Claims (CAVC) set forth a three-part framework for analysis of extraschedular referral under 38 C.F.R. § 3.321(b)(1) for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

In this case, the December 2011 and April 2016 VA examination reports describe the effects of the Veteran's hearing impairment on his daily life.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  It was noted by the examiners that he has difficulty understanding speech, especially in noisy environments.  The Veteran's reported difficulty hearing in social and occupational environments is noted.  However, the rating criteria for his service-connected hearing loss disability reasonably describe his disability level and symptomatology.  The symptomatology of his hearing loss disability are adequately addressed by the schedular criteria for hearing loss because such criteria contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday social and work environment.  These are the effects that VA's audiometric tests are designed to measure.  Doucette v. Shulkin, 28 Vet. App. 377 (2017).  

The Veteran's hearing loss does not produce any other functional effects not contemplated by the rating schedule.  In this regard, the Board acknowledges the Veteran's report in June 2005 that he sometimes loses hearing in one ear.  However, a VA otolaryngology consultation in April 2006 noted that the Veteran's "hearing is adequate at this time and [he] has no other complaints."  Further, the May 2017 VA audiologist addressed this issue and found that the reported symptomatology (recurrent, temporary, total hearing loss in one ear) was not associated with the Veteran's service-connected hearing loss (or tinnitus); a cogent rationale was provided for this persuasive medical opinion.  There is no competent evidence to the contrary showing this symptom is etiologically related to his service-connected hearing loss disability.

In short, there is nothing exceptional or unusual about the Veteran's service-connected hearing loss disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Even if Thun element 1 were satisfied, the Veteran's case would still not be eligible for referral because the second Thun element is not satisfied.  Specifically, in this case there is no evidence of frequent hospitalization, or marked interference with his employment as a mail carrier.  While the Veteran's representative has asserted there is marked interference with employment, no specific evidence, other than a general unsupported assertion has been offered.  See Jones v. Shinseki, 23 Vet. App. 382, 391(2010) (stating also: "Notwithstanding the duty to assist, it remains the claimant's responsibility to submit evidence to support his claim."); Wood v. Derwinski, 1 Vet. App. 190, 193(1991) ("The duty to assist is not always a one-way street.").  During the April 2006 VA otolaryngology consult, the Veteran reported that his hearing was adequate.  The clinician stated that there was no indication to pursue any imaging and that the pattern of hearing loss the Veteran had was unchanged since his acoustic trauma in the military.  The Board also notes that at the April 2016 VA examination, the audiologist commented that the Veteran's sensorineural hearing loss "would preclude him from working in an environment where critical information was relayed to him over the phone or in a noisy environment; such as an emergency dispatch call center.  Otherwise, his hearing loss imposes little functional impact on his employability.  This impact would be even further lessened if he obtained hearing devices to address his hearing loss."  Based on the evidence, marked interference with employment due to the bilateral hearing loss disability and its effects, is not shown.  Thus, there is no reason to refer the claim for extraschedular consideration. 

For the foregoing reasons, the claim for a compensable disability rating for hearing loss is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, this doctrine is inapplicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  There are no additional expressly or reasonably raised issues presented on the record.


ORDER

A compensable rating for bilateral hearing loss is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


